UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5171


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GAVIN COLVIN, a/k/a Gouger,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:07-cr-00039-LHT-5)


Submitted:    September 29, 2009           Decided:   November 24, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Edward R. Ryan, Acting United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Following his conviction for conspiracy to distribute

and   dispense       methamphetamine,            in    violation    of    21     U.S.C.A.

§ 841(a)(1), (b)(a)(A)(viii) (West Supp. 2009), and 21 U.S.C.

§ 846 (2006), Gavin Colvin noted his appeal.                        He contends that

the district court erred by limiting his cross-examination of

the Government’s witnesses, and by allowing the investigating

officer to testify as to statements made by the Government’s

witnesses    prior     to    the    trial.         Finding   no    error,       we   affirm

Colvin’s conviction.

             While     cross-examining            Colvin’s    co-conspirators           who

were testifying on behalf of the Government, Colvin asked about

their plea agreements and any benefits they sought to obtain by

pleading guilty and cooperating with the Government.                            Two other

Government witnesses had not been indicted on federal charges

with respect to this conspiracy, but had state charges pending

against them.        Colvin cross-examined these witnesses to expose

any   motive    they    had    to    fabricate         testimony.        During      cross-

examination of the Government’s witnesses, Colvin asked several

questions      to    which     the        court       sustained    the    Government’s

objections.      These questions concerned irrelevant matters or the

witnesses’     discussions         with    their      lawyers,    and    were    properly

curtailed by the district court.                  See Fed. R. Evid. 501; United

States v. Moody, 923 F.2d 341, 352 (5th Cir. 1991).

                                             2
              Further,      in    light        of    the    extensive          inquiry      Colvin

conducted       concerning        the      witnesses’           potential            motives     for

cooperating, the limitations imposed by the district court did

not    violate       Colvin’s     Sixth      Amendment          right     of     confrontation.

See Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).                                    We find

no abuse of discretion by the district court not allowing the

inquiry into privileged areas.                      See United States v. Young, 248

F.3d 260, 266 (4th Cir. 2001).

              Colvin       also       contends           that      the      district           court

erroneously allowed Task Force Officer Burrell to testify as to

prior,       out-of-court         statements             made      by     the        Government’s

witnesses.           He   asserts     that     the       statements       were       admitted    in

violation of Fed. R. Evid. 801(d)(1).

              Pursuant      to    Rule     801(d)(1)(B),            a     statement        is    not

hearsay if “[t]he declarant testifies at the trial or hearing

and is subject to cross-examination concerning the statement,

and    the   statement       is   .   .    .    consistent         with        the    declarant’s

testimony and is offered to rebut an express or implied charge

against      the      declarant       of       recent       fabrication              or   improper

influence       or    motive.”          Fed.        R.     Evid.        801(d)(1)(B).           The

statement, however, must have been made before the declarant had

a motive to fabricate.              See United States v. Henderson, 717 F.2d

135, 138 (4th Cir. 1983); see also Tome v. United States, 513

U.S.     150,    158,      167    (1995)        (holding         that      the       out-of-court

                                                3
statement “must have been made before the alleged influence, or

motive to fabricate, arose”).

            Colvin        lodged        several       objections        to     Burrell’s

testimony about statements the Government witnesses made to him

during his investigation, but before any charges were filed in

this case.       The court overruled the objections, finding that the

statements       constituted       prior    consistent       statements        that    were

admitted    to    rebut    Colvin’s        implied       claim   that   the    witnesses

fabricated their testimony for the purpose of obtaining lesser

sentences.        We   have    reviewed         the   record     and    find    that    the

district     court     did     not      abuse      its    discretion      in    allowing

Burrell’s    testimony        as   to   the       Government’s     witnesses’        prior,

out-of-court statements, which were consistent with their trial

testimony, and which were made before the motive to fabricate

arose.      Accordingly, we affirm the district court’s ruling and

therefore affirm Colvin’s conviction.

            We deny Colvin’s motions to file supplemental briefs.

We   dispense     with    oral     argument        because   the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                              4